Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of figure 1 to claims 1, 4-17, 20, 21 in the reply filed on 2/17/2022 is acknowledged.  The traversal is on the ground(s) that the search for one specie would overlap the search for the non-elected species.  This is not found persuasive because the different species have features that are different and distinct, and the search for the different would be burdensome.  Also, if applicant deems the different species would be obvious equivalence of each other, applicant is encouraged to state so in the next response.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-17, 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12, 14-15 of copending Application No. 17/100624. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims on the same elected specie to figure I, is encompassed by the scope of claims 1-7, 9, 12, 14-15 of copending application 17/100624.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597).
Dong figure 19, shows a sealing tape comprising at least one base body of flexible foam capable of recovery after compression, wherein the sealing tape comprises a top surface, a bottom surface, and first and second side surfaces, which connect the top surface and the bottom surface to each other, wherein the side surfaces are substantially perpendicular to a functional direction of the sealing tape; wherein an adhesive layer for bonding to a frame profile of a window or door is arranged in an area of the bottom surface; wherein the sealing tape comprises a continuous barrier structure for reducing the permeability to the diffusion of water vapor and/or the permeability to air in the functional direction; wherein the barrier structure extends from the top surface to a bottom surface of the at least one base body; wherein the barrier structure also extends over an area the entire width of the top surface of the sealing tape and, at least in the area of the top surface of the sealing tape, comprises closed-cell flexible foam or is made of closed-cell flexible foam, wherein the barrier structure extends along the top surface to an area between the first and second side surfaces and proceeds from there from the top surface to the bottom surface of the at least one base body, wherein the top surface of the sealing tape comprises a profile with at least one valley, wherein the sealing tape, when in a fully expanded state, comprises a first thickness in the area of the first side surface, a second thickness in the area of the second side surface, and a third thickness in the area between the first and second side surfaces, which third thickness is less than the first thickness and less than the second thickness, and wherein an interior space of the valley, in the fully expanded state of the sealing tape, is filled exclusively with air; wherein the barrier structure proceeds from the top surface to the bottom surface of the at least one base body and extends through the area of the third thickness, wherein the sealing tape comprises at least two base bodies, which are arranged next to each other in the functional direction of the sealing tape, wherein, in a transition area between the two adjacent base bodies, the barrier structure extends at least partially from the top surface to the bottom surface of the sealing tape, wherein the barrier structure is configured as a continuous barrier layer, which, on the top surface of the sealing tape, extends along the entire top surface of at least one of the at least two all base bodies, proceeds from the top surface to the bottom surface of the sealing tape, and then extends along the bottom surface of at least one of the at least two base bodies.

Dong does not show the barrier structure, at least in the area of the top surface of the sealing tape, has a thickness of between 10 um and 5 mm.
	It would have been obiovus to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s tape to show the barrier structure, at least in the area of the top surface of the sealing tape, has a thickness of between 10 um and 5 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong to show the claimed dimensions as long as the dimensions satisfy a particular application requirement.
	Per claims 4-5, Dong as modified further shows the barrier structure also extends along the bottom surface of the at least one base body; and wherein the barrier structure extends along the bottom surface of the at least one base body over at least 5% of the width of the sealing tape, wherein the barrier structure also extends along the bottom surface of the at least one base body over the entire width of the sealing tape.
Claims 6, 20-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597) in view of Klein (2018/0202147).
Dong as modified shows all the claimed limitations except for the closed-cell flexible foam of the barrier structure is made of polyurethane, polyethylene, polyvinyl chloride, polyolefin, or polypropylene and has a density of between 15 and 200 kg/m’.
	Klein par 46 discloses the closed-cell flexible foam of the barrier structure is made of polyurethane, polyethylene, polyvinyl chloride, polyolefin, or polypropylene.
It would have been obiovus to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the closed-cell flexible foam of the barrier structure is made of polyurethane, polyethylene, polyvinyl chloride, polyolefin, or polypropylene as taught by Klein since one having ordinary skill in the art would have found it obvious to use any well known flexible foam material for forming a resilient tape as long as the material provides the necessary sealing for the tape, and having the density being between 15 and 200 kg/m2 would have been obvious to one having ordinary skill in the art as the density would allow for the compressibility and resiliency of the foam in order to function as a sealing tape.

Claim 7-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597).
Dong as modified shows all the claimed limitations except for the closed-cell flexible foam of the barrier structure has a compression hardness of between 2 kPa and 15 kPa, based on a compression of 40% versus the original thickness (CV40) according to DIN EN ISO 3386:2015, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 50 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 40 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 30 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device.
It would have been obiovus to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the closed-cell flexible foam of the barrier structure has a compression hardness of between 2 kPa and 15 kPa, based on a compression of 40% versus the original thickness (CV40) according to DIN EN ISO 3386:2015, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 50 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 40 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 30 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device, wherein the closed-cell flexible foam of the barrier structure has an air permeability of no more than 20 I/(m’s) measured according to DIN EN ISO 9237:1995 for a test area of 100 cm’ at a measurement pressure (negative pressure) of 1.0 mbar by the use of a model 21443 Frank test device in order to arrive at the needed properties for foaming a firm seal in between structure.
Claims 12-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (ep3375597).
Dong as modified shows all the claimed limitations except for the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 15 um and 3 mm, wherein the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 50 um and 2 mm.
It would have been obiovus to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified tape to show the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 15 um and 3 mm, wherein the barrier structure, in the area of the top surface of the sealing tape, has a thickness of between 50 um and 2 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dong’s modified structures to show the claimed dimensions as long as the dimensions satisfy a particular application requirement for the tape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different compressible sealing tapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/10/2022